Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species D, Claims 1-5 and 9-10 is acknowledged. All groups are distinct inventions and present a serious burden to the U.S. Patent and Trademark Office based on a proper lack of unity analysis. The traversal is on the ground that the restriction is only proper if the claims are independent or distinct and there would be a serious burden placed on the Examiner if restriction is not required. This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41, which is for national applications, but it is not used for PCT national stage (371) applications. For PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account whether or not the inventions are independent or distinct, and does not take into account burden on the examiner.  
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 

Claim Objections
Claim(s) 4 and 9 is/are objected to because of the following informalities:  the structures are illegible.  Appropriate correction is required. The structures are illegible in withdrawn claims 6-8.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-5 and 9-10 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is noted that the statutory language of 112(b) requires that a claim "particularly point out and distinctly claim the subject matter which the inventor regards as the invention". However, claim 1 fails the test of compliance with respect to the above underlined portions.  The claimed “lanthanide-based metal polymer” and “conductive polymer” in claims 1-2 and are disclosed in a language that potentially encompasses any combination of materials that would fulfil the stated properties acquired upon being cured under the specified conditions, crucially, omitting any indication of a specific set of ingredients which would actually meet the claimed parameters. That is, the aforementioned limitations lack the particulars of a specific set of ingredients that would fulfil the claimed properties and/or conditions. Further, by failing to particularly point out the inventive subject matter in terms of a specific set of ingredients as alluded to above, the claim also fails the test of distinctness.  Moreover, the courts have concluded that, "claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart the desired characteristics." See Austenal Laboratories, Inc. v. Nobilium Processing Company, 115 USPQ 44 and Ex parte Slob 157 USPQ 172.


Claim 1-5 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding “breath of the claims” and “nature of the invention”, claims 1-2 appear to claim generic lanthanide-based metal polymer comprising lanthanide-based metal complex reacted with a generic conductive polymer” without pointing out the specific species of conductive polymer. The breadth of the claimed application is broad and would not enable a person skilled in the art to make and use the claimed invention without undue experimentation.  
Regarding “state of the prior art”, no prior arts have shown enablement to produce the claimed lanthanide-based metal polymer by reacting the claimed lanthanide complex with the claimed conductive polymer via Diels-Alder reaction as described in instant pgpub [0024].  The closest prior art, Liu (see below rejection) discloses a white-light (Red-Green-Blue) emitting organo-lanthanide poly(MMA-Co-2-co3-co-4) for LED display without using conductive polymer and Diels-Alder reaction. 
Regarding “level of one of ordinary skill”, in view of prior arts and the scope of claims 1-2, the amount of directions for material selection and synthetic routes are not sufficiently provided for enable a person skilled in the art to make. A definite material selection including conductive monomer and polymer, solvent, catalyst, etc. and synthetic 
Regarding “predictability in the art”, no prior arts predict there is reasonable expectation of success to produce the claimed polymer.  No prior arts in the field of producing conductive polymers have made a suggestion to modify, to establish reasonable expectation of making the claimed the claimed polymer by reacting the claimed lanthanide complex with the claimed conductive polymer via Diels-Alder reaction.
Regarding “amount of direction provided”, “Existence of working examples”, and “Quantity of experimentation needed”, one of ordinary skill in the art would not have the level of knowledge and skill to achieve the claimed invention without undue experimentation.   Since the claimed invention does not specify the claimed substituents and no working examples and synthetic parameters have been shown, the level of predictability in the art cannot be identified and is uncertain. The amount of directions for material selection is not sufficiently provided for enable a person skilled in the art to make and use the claimed invention without undue experimentation.  The specification does not teach how to make and use at least one embodiment encompassed by the claims as a whole without undue experimentation. The specification was not enabling due to the lack of direction provided in the application at the time of filing because there was no indication whether the specific material are processed or how their properties are measured to practice the claimed invention. A definite material selection is required to practice the claimed composition. The present application lacks an adequate disclosure of how to practice the composition. The quantity of experimentation needed to achieve the claimed melt index via polycarbonate appears infinite, because no specific polymer has been 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 5, and 10 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (RSC Adv., 2017, 7, 6762–6771) as evidenced by Tekeuchi et al. (US 20040247934).
Liu (abs., introduction, experimental, scheme 1) discloses a white-light (Red-Green-Blue) emitting organo-lanthanide poly(MMA-Co-2-co3-co-4) for LED display:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, and 10 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Tekeuchi et al. (US 20040247934) in view of Liu et al. (RSC Adv., 2017, 7, 6762–6771).
As to claims 1, 3, 5, and 10, Tekeuchi (abs., claims, figure, 346) discloses an LED display comprising the claimed layer configuration and a polymerizable light emitting layer.
 Tekeuchi is silent on the claimed lanthanide based polymer.
Disclosure of Liu is adequately set forth in ¶3 and is incorporated herein by reference.  Liu further discloses the lanthanide complex primary color components are separated to effectively suppress Tb3+ to Eu3+ energy transfer or exciton formation through an optimal grafting concentration, and their simultaneous emission gives rise to continuous broad spectra for direct white-light. The resultant display show high quality white light, luminous efficiency and CRI.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.